Concurring Opinion by
Spaeth, J.:
As I understand the majority opinion, it concludes that there is no need to decide what should be the Pennsylvania rule on a private hospital’s responsibility to admit an emergency case, because “this was not an unmistakable emergency” (majority opinion at 273). On whether there was an emergency, I agree with Judge Jacobs’s dissent: that is a question of fact that we are not able on this record to resolve. Even with this agreement, however, I concur in the result reached by the majority.
I believe Pennsylvania should join the growing number, albeit still a minority, of jurisdictions, see 35 *274A.L.R. 3d 841, §4, that have adopted the rule that “a private hospital is under no legal obligation to the public to maintain an emergency ward. But if the hospital maintains such a ward, and if there is a well-established custom of the hospital to render aid in case of an unmistakable emergency, refusal of service to an emergency patient who relies on that custom may give rise to liability on the part of the hospital, depending on the facts of the case.” 40 Am. Jur. 2d 862, §16. See also, Wilmington General Hospital v. Manlove, 4 Storey 15, 54 Del. 15, 174 A.2d 185 (1961).1 If this rule is applied to the present case, it will be seen that the motion for summary judgment was properly granted, for assuming there was an emergency, still, there is no evidence of a “well-established custom” on the part of Geisinger Medical Center to render aid in an emergency.
In the complaint appellants allege that Geisinger “held itself out to the public as being open for the reception of patients in need of emergency and other medical services.” This does not seem to me to plead a well-established custom, and I am encouraged in this conclusion by the fact that in pleading Geisinger’s acts of negligence, the only reference in the complaint to custom is that Geisinger “fail[ed] to conform to the standards and customs of other hospitals in the community.” (emphasis added).
The only testimony on what Geisinger’s practice was appears in Dr. Cahill’s deposition. He said that to be admitted to Geisinger, “[t]he patient had to be seen by *275a physician on the permanent staff of Geisinger.” He was then asked by appellants’ counsel about “an emergency patient,” and replied:
“A. They would have their attending physician from the outside call the appropriate department giving the details of such emergency, and then the physician could take the matter from there.
Q. You mean the physician at the Center itself?
A. That’s right.
Q. In the event a patient did not have an attending physician, was there any procedure for the admission of such a patient at the hospital?
A. The patient could be seen in the emergency room of the hospital.
Q. And if circumstances warranted, a patient could then be admitted?
A. Yes.”
Later in the deposition, appellants’ counsel asked, “I am talking about a patient who has been under the care of an attending physician for the very condition that he or she seeks to be admitted for?”, and the doctor replied:
“In a situation where a patient calls in under the care of a physician and urgently seeks admission where we are dealing with a problem of having a patient seen by a physician at a given time, we need a physician from the outside call and give us more details about the case.”
The reason for the well-established custom rule is that if there is such a custom, and someone relies on it by taking a person who is suffering a medical emergency to the hospital, the hospital’s refusal to render aid “might well result in worsening the condition of the injured person, because of the time lost in a useless attempt to obtain medical aid.” Wilmington General Hospital v. Manlove, supra, at 23. This element of delay is missing in the present case.
*276Even if one were to assume that the bare allegation of appellants’ complaint, that Geisinger “held itself out to the public as being open for the reception of patients in need of emergency ... services,” was sufficient to create a genuine issue as to a material fact, still the motion for summary judgment was properly granted. Appellant husband did not do the obvious thing in an emergency: he did not take his wife to the hospital. I do not suggest he was at fault; he was, evidently, quite naturally relying on the advice of his family physician. The point is, however, that he did not establish a sufficient relationship with Dr. Cahill, and through the doctor, Geisinger, to support a cause of action. To do that, appellants had to show an “undertaking”:
“One who undertakes, gratuitously and for consideration, to render services to another which he should recognize as necessary for the protection of the other’s person or things, is subject to liability to the other for physical harm resulting from his failure to exercise reasonable care to perform his undertaking, if
(a) his failure to exercise such care increases the risk of such harm, or
(b) the harm is suffered because of the other’s reliance upon the undertaking.” Restatement, Second, Torts, §323.
I can find no case in which a telephone call such as the one here was held to be an undertaking. Indeed, the inadequacy of that call is demonstrated by Hamil v. Bashline, 224 Pa. Superior Ct. 407, 307 A.2d 57 (1973), on which appellants so heavily rely. There the plaintiff telephoned the hospital and told the night supervisor that her husband was suffering severe chest pains. However, it was not that call that established an undertaking, but what ensued. The plaintiff was told by the supervisor to bring her husband to the hospital. When she did, the doctor assigned to emergency duty was not there, and could not be found, and the doctor who was there did *277nothing except order an EKG, but the EKG machine did not work because it was plugged into a defective outlet. In consequence, the plaintiff’s husband was taken to another doctor’s office, where he died. This series of events not only illustrates when an undertaking arises; it also represents the sort of “time lost in a useless attempt to obtain medical aid,” referred to by the well-established custom rule.
I therefore agree that the motion for summary judgment was properly granted.

. This rule significantly modifies the general rule that “a private hospital is under no obligation to admit any patient that it does not desire.” LeJuene Road Hospital, Inc. v. Watson, 171 So. 2d 202, 203 (Fla. 1965). It is even more significantly different from the formulation referred to by Judge Jacobs (that “[a] hospital which maintains an emergency room is under a duty to recognize and respond to a genuine medical emergency”), for which I have found no authority.